Citation Nr: 0639039	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  00-24 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for bursitis of the right 
hip, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
September 1992.  The veteran also had active duty for 
training from June 1983 to August 1983, and from July 1984 to 
August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In March 2003, the veteran testified 
during a hearing before the undersigned Veterans Law Judge in 
Washington, D.C.  

In January 2006, the Board denied the veteran's claim for 
service connection for a discolored front tooth (#8) for 
compensation purposes, and his petition to reopen a claim of 
service connection for a left ankle disability.  The Board 
remanded the issue of a rating greater than 10 percent for 
bursitis of the right hip for additional development.  
Following the Appeals Management Center's (AMC) attempt at 
completing the requested development, the issue is again 
before the Board.  


FINDINGS OF FACT

1.  An examination is required to establish a higher rating 
for bursitis of the right hip.

2.  The veteran failed to report for a May 2006 examination 
at the VA Medical Center (VAMC) in Syracuse, New York, 
scheduled in conjunction with his claim for a rating greater 
than 10 percent for bursitis of the right hip; he has not 
shown good cause for his failure to report.  




CONCLUSION OF LAW

A rating greater than 10 percent for bursitis of the right 
hip is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.655, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Code 5019-5255 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board noted in its January 2006 remand that while medical 
examination findings of record reflected apparent functional 
loss in the veteran's right hip due to pain, fatigue, 
weakened movements, and/or loss of coordination, no examiner 
had quantified any such functional loss in terms of 
additional loss in range of motion of the right hip.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The veteran had previously undergone range of 
motion studies showing flexion limited by pain at no worse 
than 90 degrees and abduction to no worse than 30 degrees.  
Thus, given the rating criteria, which require flexion 
limited to 30 degrees or disability tantamount to malunion 
with moderate hip disability in order to assign a rating 
greater than 10 percent, there was an insufficient basis in 
the record to establish a higher rating.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5252, 5255) (2006).  Nevertheless, as an 
examiner had indicated in September 2003, the veteran had had 
painful symptoms that were not quantified in terms by which 
the rating criteria could be applied.  The Board consequently 
remanded the veteran's claim for the purpose of obtaining 
specific findings necessary to apply the rating criteria and 
to consider whether the claim could be granted.  The veteran 
was placed on notice that failure to report to the scheduled 
VA examination, without good cause, would result in the 
denial of his claim.  See 38 C.F.R. § 3.655 (2006).  

In a May 2006 letter, the AMC notified the veteran that he 
would be scheduled for a VA examination at the Syracuse VAMC.  
The veteran was informed that he would be notified by the 
Syracuse VAMC when and where to report.  Subsequent 
correspondence in the claims file reflects a June 2006 E-mail 
(electronic mail) from the Syracuse VAMC to the AMC.  The E-
mail notes the following, 

Veteran called on 5-24-06 to cancel [VA 
examination] appointment scheduled for 5-
25-06 at 1:00 due to [the fact that] he 
had personal problems at this time and 
did not know when he will be available to 
make [VA examination] appointment.  
[Veteran] was instructed to contact 
service representative and [RO] as to 
when he would be available to make [VA 
examination] appointment.  

In an August 2006 supplemental statement of the case, the AMC 
denied the veteran's claim for a rating greater than 10 
percent for bursitis of the right hip.  In the SSOC, the AMC 
noted that the veteran had failed to reschedule his VA 
examination.  

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  38 C.F.R. § 
3.655(a).  When the examination was scheduled in conjunction 
with . . . a claim for increase, the claim shall be denied.  
38 C.F.R. 3.655(b).

Here, the veteran has not provided any further explanation 
regarding the "personal problems" that kept him from 
attending the scheduled May 2006 VA examination.  
Furthermore, a review of the claims file does not reflect 
that the veteran has contacted the AMC (or the RO and/or his 
service representative) and requested that he be rescheduled 
for another VA examination.  In light of the above, the Board 
finds that the veteran has failed to report to a scheduled VA 
examination without showing good cause for his failure to 
report.  

The United States Court of Appeals for Veterans Claims has 
emphasized, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 178 (2005), citing Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  

In this instance, the duty to assist has been frustrated by 
the veteran's failure to report for a VA examination needed 
to produce evidence essential to his claim.  If the veteran 
believes he is entitled to a rating greater than 10 percent 
for his bursitis of the right hip, he must at least fulfill 
his minimal obligation of reporting for a VA medical 
examination when it is scheduled or rescheduling a missed 
examination in a timely fashion, which he has not done.  
Thus, a remand to reschedule the veteran for another 
examination, as has been requested by the veteran's 
representative, is not found to be warranted.  

As already noted, when entitlement to an increased rating 
cannot be established without a VA examination and a 
claimant, without good cause, fails to report for such an 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b).  As the veteran has failed to report to a VA 
examination without showing good cause, the law is 
dispositive and the Board has no alternative but to deny the 
veteran's claim.  

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Although the VCAA imposes certain notice obligations on VA, 
which obligations the RO had undertaken through various 
correspondence, the salient point to be made is that VA's 
efforts to assist the veteran have been thwarted by the 
veteran's failure to appear for an examination.  In such a 
circumstance, the operative regulation (38 C.F.R. § 3.655) 
requires that a claim for an increase, such as the veteran's, 
be denied.  In other words, no further obligation exists; the 
claim is concluded by the denial mandated by § 3.655.  
Further analysis of whether VA complied with the VCAA is 
therefore not required.  


ORDER

The claim for a rating greater than 10 percent for bursitis 
of the right hip is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


